ICJ_173_ICAOCouncil-CICA_BHR-EGY-SAU-ARE_QAT_2019-03-27_ORD_01_NA_00_EN.txt.              COUR INTERNATIONALE DE JUSTICE


                RECUEIL DES ARRÊTS,
         AVIS CONSULTATIFS ET ORDONNANCES


     APPEL CONCERNANT LA COMPÉTENCE
DU CONSEIL DE L’OACI EN VERTU DE L’ARTICLE 84
        DE LA CONVENTION RELATIVE
    À L’AVIATION CIVILE INTERNATIONALE
          (ARABIE SAOUDITE, BAHREÏN, ÉGYPTE
           ET ÉMIRATS ARABES UNIS c. QATAR)


             ORDONNANCE DU 27 MARS 2019




                    2019
             INTERNATIONAL COURT OF JUSTICE


              REPORTS OF JUDGMENTS,
           ADVISORY OPINIONS AND ORDERS


   APPEAL RELATING TO THE JURISDICTION
   OF THE ICAO COUNCIL UNDER ARTICLE 84
           OF THE CONVENTION ON
       INTERNATIONAL CIVIL AVIATION
           (BAHRAIN, EGYPT, SAUDI ARABIA
         AND UNITED ARAB EMIRATES v. QATAR)


               ORDER OF 27 MARCH 2019

                             Mode oﬃciel de citation :
             Appel concernant la compétence du Conseil de l’OACI
 en vertu de l’article 84 de la convention relative à l’aviation civile internationale
     (Arabie saoudite, Bahreïn, Egypte et Emirats arabes unis c. Qatar),
           ordonnance du 27 mars 2019, C.I.J. Recueil 2019, p. 344




                                  Oﬃcial citation:
          Appeal relating to the Jurisdiction of the ICAO Council
     under Article 84 of the Convention on International Civil Aviation
    (Bahrain, Egypt, Saudi Arabia and United Arab Emirates v. Qatar),
           Order of 27 March 2019, I.C.J. Reports 2019, p. 344




                                                                    1165
                                                   No de vente:
ISSN 0074-4441                                     Sales number
ISBN 978-92-1-157367-1

                                     27 MARS 2019

                                    ORDONNANCE




     APPEL CONCERNANT LA COMPÉTENCE
DU CONSEIL DE L’OACI EN VERTU DE L’ARTICLE 84
        DE LA CONVENTION RELATIVE
    À L’AVIATION CIVILE INTERNATIONALE
     (ARABIE SAOUDITE, BAHREÏN, ÉGYPTE
      ET ÉMIRATS ARABES UNIS c. QATAR)




   APPEAL RELATING TO THE JURISDICTION
   OF THE ICAO COUNCIL UNDER ARTICLE 84
           OF THE CONVENTION ON
       INTERNATIONAL CIVIL AVIATION
      (BAHRAIN, EGYPT, SAUDI ARABIA
    AND UNITED ARAB EMIRATES v. QATAR)




                                   27 MARCH 2019

                                      ORDER

                                                                    344




             INTERNATIONAL COURT OF JUSTICE

                              YEAR 2019                                       2019
                                                                            27 March
                            27 March 2019                                  General List
                                                                             No. 173

 APPEAL RELATING TO THE JURISDICTION
 OF THE ICAO COUNCIL UNDER ARTICLE 84
         OF THE CONVENTION ON
     INTERNATIONAL CIVIL AVIATION
             (BAHRAIN, EGYPT, SAUDI ARABIA
           AND UNITED ARAB EMIRATES v. QATAR)




                               ORDER


Present: President Yusuf; Vice-President Xue; Judges Tomka, Abraham,
         Bennouna, Cançado Trindade, Donoghue, Gaja, Sebutinde,
         Bhandari, Crawford, Gevorgian, Salam, Iwasawa; Deputy-
         Registrar Fomété.



  The International Court of Justice,
   Composed as above,
   After deliberation,
   Having regard to Article 48 of the Statute of the Court and to Arti-
cles 31, 44, 45, paragraph 2, 48 and 49 of the Rules of Court,
   Having regard to the Application ﬁled in the Registry of the Court on
4 July 2018, instituting an appeal by the Kingdom of Bahrain, the Arab
Republic of Egypt, the Kingdom of Saudi Arabia and the United Arab
Emirates (hereinafter collectively referred to as the “Applicants”) from
the decision rendered by the Council of the International Civil Aviation
Organization on 29 June 2018 in proceedings commenced by the State of
Qatar (hereinafter referred to as “Qatar” or the “Respondent”) against

                                                                      4

                     icao council (order 27 III 19)                    345

these States on 30 October 2017 pursuant to Article 84 of the 1944 Con-
vention on International Civil Aviation,
   Having regard to the Order dated 25 July 2018, whereby the President
of the Court ﬁxed 27 December 2018 and 27 May 2019 as the respective
time-limits for the ﬁling of a Memorial by the Applicants, and a Counter-
Memorial by the Respondent,
   Having regard to the Memorial ﬁled by the Applicants on 27 December
2018 and the Counter-Memorial ﬁled by the Respondent on 25 February
2019;
   Whereas the President of the Court convened a meeting with the Agents
of the Parties on 15 March 2019 in order to ascertain their views with
regard to certain questions of procedure; whereas, ahead of that meeting,
in a letter dated 11 March 2019, the Applicants requested the Court to
authorize or direct a second round of written pleadings, in view of “the
nature, complexity and importance of the legal and factual issues arising
for consideration in this case”; and whereas, in a letter dated 12 March
2019, the Agent of the Respondent indicated that the views of Qatar with
regard to questions of procedure would be presented at the forthcoming
meeting;
   Whereas, at that meeting, the Applicants reiterated that, in their view,
a second round of written pleadings was warranted in the circumstances
of the case; whereas they stated, in particular, that in its Counter-
Memorial the Respondent had introduced a considerable amount of new
factual material, which raised a number of evidentiary issues, as well as
new legal arguments, with respect to which, as a matter of due process,
the Applicants should be given an opportunity to respond in writing; and
whereas, in terms of the time frame, the Applicants requested a minimum
period of four months for the preparation of their Reply;
   Whereas, at the same meeting, the Respondent stated that, in its view,
a second round was not deemed necessary; whereas it considered that the
scope of the case was limited by virtue of its very nature, namely, an
appeal from a decision of the Council of the International Civil Aviation
Organization; whereas the Respondent maintained that the Court was
already suﬃciently informed about the factual and legal issues raised in
the case; and whereas the Respondent indicated that, in the event that the
Court were to direct a second round of written pleadings, the Applicants
and the Respondent should each be given one month for the preparation
of a Reply and a Rejoinder, respectively;
   Taking into account the views of the Parties,
  Directs the submission of a Reply by the Kingdom of Bahrain, the
Arab Republic of Egypt, the Kingdom of Saudi Arabia and the United
Arab Emirates, and a Rejoinder by the State of Qatar;
  Fixes the following time-limits for the ﬁling of these written pleadings:


                                                                          5

                    icao council (order 27 III 19)                  346

  27 May 2019 for the Reply of the Kingdom of Bahrain, the Arab
Republic of Egypt, the Kingdom of Saudi Arabia and the United Arab
Emirates;
  29 July 2019 for the Rejoinder of the State of Qatar; and
  Reserves the subsequent procedure for further decision.
  Done in French and in English, the French text being authoritative, at
the Peace Palace, The Hague, this twenty-seventh day of March, two
thousand and nineteen, in six copies, one of which will be placed in the
archives of the Court and the others transmitted to the Governments
of the Kingdom of Bahrain, the Arab Republic of Egypt, the Kingdom of
Saudi Arabia and the United Arab Emirates, and to the Government of
the State of Qatar, respectively.

                                 (Signed) Abdulqawi Ahmed Yusuf,
                                                 President.
                                     (Signed) Jean-Pelé Fomété,
                                              Deputy-Registrar.




                                                                       6

